Title: Thomas Jefferson to Jones & Howell, 6 December 1811
From: Jefferson, Thomas
To: Jones & Howell


          
            
                  Messrs Jones & Howell 
                  Poplar Forest Dec. 6. 11.
            
		  
		  
		  
		  
		   
		  
		  
		   
		  Be pleased to send me, before the closing of your river, 1. ton of nail rod, in which let there be a single bundle of half-crown rod, and the rest assorted for from 20d down to 6d nails also a quarter of a ton of toughest Swedish iron in bars from the size of a gigg axletree down to the small sizes, and one hundred weight of hoop iron for cut 4d nails.
            
		  I am told there is a patent auger for boring holes in the ground for post & rail fencing, which may be had in Philadelphia you will obligi 
                  oblige me by sending one of the largest, if they are made of different sizes. the remittance for the above will be made in 90. days from the
			 shipment as has been our usage. Accept the assurances of my respect.
            
              Th:
              Jefferson
          
          
            consign to Gibson & Jefferson at Richmond as usual. 
		  
          
        